Citation Nr: 1217067	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  04-03 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a neck disability. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include manic depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1984 to March 1987.  

This matter comes to the Board of Veterans'' Appeals (Board) on appeal from a September 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2006, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding is of record.  

In July 2007 and March 2010, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The issues of entitlement to service connection for a low back disability, service connection for a neck disability, and service connection on the merits for a psychiatric disorder, to include manic depression and bipolar disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for manic depression was previously denied by the RO in decisions dated in December 1998 and March 1999.  The appellant was notified of the last decision, but did not perfect an appeal of the decision.

2.  Evidence received since the RO's March 1999 decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, relates to a new theory of entitlement to service connection for a psychiatric disorder, to include manic depression and bipolar disorder, and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The December 1998 and March 1999 rating decisions that, respectively, denied and declined to reopen the claim for service connection for manic depression are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2011).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a psychiatric disorder, to include manic depression and bipolar disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Inasmuch as the determination below constitutes a full grant of the claim to reopen the claim for service connection for a psychiatric disorder, to include manic depression and bipolar disorder, there is no reason to belabor the impact of the VCAA and Kent v. Nicholson, 20 Vet. App. 1 (2006), on this matter, since any error in notice or assistance is harmless.  However, it is reiterated that additional development, prior to consideration of the reopened claim for service connection for a psychiatric disorder, to include manic depression and bipolar disorder, on the merits (de novo), is addressed in the REMAND section below.

Legal Criteria

In general, a claim which has been denied and not appealed may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that the Secretary shall reopen a claim and review the former disposition of the claim if new and material evidence is presented or secured with respect to a claim which has been disallowed.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

A December 1998 rating decision denied the Veteran's claim of entitlement to service connection for manic depression.  At the time of the initial denial, the RO found that there was no evidence to link the Veteran's diagnosed bipolar disorder to his military service, and therefore the claim was denied.

The RO then declined to reopen the claim in a March 1999 rating decision.  The Veteran was notified of the decision by letter mailed in March 1999.  The Veteran did not appeal the denial of service connection for manic depression, and the decision became final.

The RO based its March 1999 determination on the fact there was no evidence that the Veteran's mental condition was aggravated by service because the service treatment records were negative for treatment or complaint of a mental disorder.  The evidence before VA at the time of the prior final decision denying service connection for manic depression consisted of the Veteran's service treatment records, private treatment records dated in 1983, the Veteran's statements, and October 1998 VA general medical and psychiatric examination reports. 

The pertinent evidence received since the March 1999 rating decision includes VA treatment records dated from 1995 to 2008.  VA treatment records reflect various diagnoses including bipolar disorder, major depression, and adjustment reaction, mixed type.  

The pertinent evidence received since the March 1999 rating decision also includes a December 2004 private treatment report from T.B., D.O. indicating the Veteran was his patient in the late 1980's and early 1990's and that he had a "substantial problem with anxiety," and "depressive overlay."  Finally, the Veteran offered testimony at the May 2006 Travel Board hearing.  He testified that his depression and anxiety are related to service because, while in service, he was not able to be close to his father who was sick at that time.  

The December 2004 private treatment report and statements from the Veteran at the Travel Board hearing, which are presumed to be credible for the purpose of this analysis, are new and material.  This evidence was not previously of record and suggests that the Veteran's psychiatric disorder may be related to service.  This fact was not established by the evidence previously of record.  Accordingly, new and material evidence has been presented to reopen the claim of entitlement to service connection for a psychiatric disorder.

The Veteran also submitted lay statements indicating an association between his depression and service-connected disability.  Specifically, in a December 2003 statement, the Veteran claimed he had been severely depressed as a result of his injuries.  The Board finds that this evidence is new as it was not previously of record when the prior decision was made.  Further, it is material because it raises a new theory of possible entitlement to service connection for a psychiatric disorder.  That is, the RO previously considered only whether service connection for manic depression was warranted on a direct basis.  However, a disability may also be service connected on a secondary basis.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).  As noted by the United States Court of Appeals for the Federal Circuit, where a claimant presents "a new theory of causation for the same disease or injury that was the subject of a previously denied claim" and "the evidence supporting the veteran's new theory of causation constitutes new and material evidence, . . . VA must reopen the veteran's claim."  Boggs v. Peake, 520 F.3d 1330, 1336-3 (Fed.Cir.2008); see Shade v. Shinseki, 24 Vet App. 110, 117 (2010).  As a result, the Board finds that the Veteran's lay statement, which is presumed credible, see Justus, supra, along with the articles suggesting an association between his service-connected disability and his psychiatric disorder is sufficient to raise a new theory of possible entitlement to service connection and therefore constitutes new and material evidence.  See Shade, supra.  Accordingly, the claim of service connection for a psychiatric disorder, to include manic depression and bipolar disorder is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a psychiatric disorder, to include manic depression and bipolar disorder, is granted.  




REMAND

Psychiatric disorder

Now that the claim has been reopened, the Board finds that a new VA examination is required in order to identify the nature and etiology of any current acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).

A review of the evidence of record reflects that the Veteran was seen in a hospital for psychiatric observation prior to service.  See private treatment records dated in December 1983.  At that time, the diagnosis listed was schizophrenia, paranoid type; rule out drug induced psychosis.  The record is absent of any diagnosed psychiatric disorder during service.  The Veteran's post-service 1998 VA psychiatric examination report shows a diagnosis of bipolar disorder with psychotic features, in fair remission.  Additional VA treatment records dated from 1995 through 2008 show multiple diagnoses including bipolar disorder, major depression, and adjustment reaction, mixed type.  A 2004 private treatment report also indicates that the Veteran had a problem with anxiety and depressive overlay subsequent to service.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), VA is obliged to provide an examination when the record contains competent evidence that: 1) the claimant has a current disability or signs and symptoms of a current disability; 2) the record indicates that the disability or signs and symptoms of disability may be associated with active service; and, 3) the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for the duty to get an examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under the circumstances, the Board is of the opinion that a VA examination is needed to determine the nature and etiology of any current psychiatric disorder prior to a final adjudication of the Veteran's claim.  

Additionally, the law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence demonstrating that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence that it was not aggravated by such service.  VAOPGCPREC 3-2003 (July 16, 2003).  Essentially, to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

In this case, a December 1983 private treatment report indicates that the Veteran was diagnosed with schizophrenia prior to service.  Given the foregoing, the Board finds that a VA medical opinion should also address whether military service aggravated any pre-existing psychiatric disorder, in accordance with the above-cited law.

The Board also finds that the medical evidence of record does not adequately permit appellate review of the appeal as it pertains to the question of whether any diagnosed psychiatric disorder is aggravated by the Veteran's service-connected fracture, ring finger right hand, as claimed by the Veteran in his December 2003 statement.  Accordingly, a definitive medical opinion regarding whether there has been a measurable permanent increase of any current psychiatric disorder caused by the service-connected fracture, ring finger right hand, is needed.


Neck and Back disabilities

After reviewing the record, the Board finds that another remand is unfortunately required in this appeal because the Agency of Original Jurisdiction (AOJ)/AMC has not substantially complied with a directive contained in the Board's March 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that there must be substantial compliance with the terms of a Court or Board remand).  In the March 2010 remand, the Board directed that the Veteran be scheduled for an orthopedic examination of his neck by a board-certified orthopedist.  In addition, with respect to the requested opinions regarding both the claimed neck and back disabilities, the physician was asked to provide a fully supported rationale for all opinions expressed.  Further, it was noted that any opinion which indicates that an opinion cannot be provided without resorting to speculation must itself be supported with a detailed explanation as to why this is so.  

Regarding the back disability, the Board specifically requested that the clinician "provide an opinion concerning whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that any current low back disability is etiologically related to an event, injury, or disease in service."  The examiner also was also requested to review and comment upon the May 2006 letter from a private chiropractor as part of providing the requested opinion. The Board specifically noted that a "fully supported rationale must be provided for all opinions expressed." 

Following the Board's remand, the claims file was returned to the July 2008 VA examiner.  Although her response to the requested opinions was that both the neck and back disability were less likely as not caused by or a result of event, injury, or disease in service, the rationale provided was the same as the July 2008 rationale.  In addition, she is not a board-certified orthopedist, as was directed by the Board in providing an opinion concerning the neck disability.

The Board concludes that the June 2010 VA examination report is inadequate due to the examiner's failure to provide a nexus opinion in accordance with the Board's prior remand directive.  Thus, the Board finds that there has not been substantial compliance with its prior directive and a remand is necessary in order to obtain additional examination and nexus opinion(s).  See 38 C.F.R. § 19.9 (2011) ("If further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision, a Veterans Law Judge or panel of Veterans Law Judges shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken."); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  It is truly unfortunate that this further delay in providing a final answer to the Veteran's claim for benefits could have been easily avoided if an adequate opinion had been provided as requested, and if the AOJ had returned the inadequate one that was provided instead of erroneously proceeding to adjudicate the matter based on the facially inadequate evidence.  

Accordingly, a remand is required to obtain a new examination and opinion.  In that regard, given the delay caused by the failure to ensure full compliance with the Board's prior remand directive, the Board directs that the new examination be conducted by a board-certified orthopedic spine surgeon or orthopedist for purposes of ensuring that the examiner has the sufficient level of expertise to answer the medical nexus question that is being asked.

The record currently contains only VA treatment records dated through October 2008.  Prior to any examination, the RO/AMC should ask the Veteran to identify any outstanding records of pertinent VA and private treatment not previously obtained, and obtain those records.  


Accordingly, this case is REMANDED for the following actions:

1.  Issue to the Veteran additional or corrective VCAA notice with regard to the claimed disabilities, such as providing him with updated notice of what evidence has been received and not received by VA, as well as who has the duty to request evidence, and what development must be undertaken by VA in accordance with applicable case law. See generally Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.  Specifically, he should be sent the necessary VCAA notice as it relates directly to claims for service connection based upon aggravation in service of a pre-existing disorder.  Also, ask the Veteran to identify any outstanding records of pertinent VA and private treatment not previously obtained, and then obtain those records, if any.  

2.  Obtain all outstanding records of treatment received by the Veteran at the Amarillo VA Medical Center from October 2008 to the present.

3.  Following the completion of the above, schedule the Veteran for a VA psychiatric examination to obtain a medical opinion concerning the nature, etiology, and probable time of onset of each acquired psychiatric disorder which he currently has.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review.  All tests and studies deemed necessary by the examiner, if any, should be performed.

Based on a review of the claims file and the clinical findings on examination, the examiner should both provide a diagnosis for any current acquired psychiatric disorder, and address the following specific questions and matters:  

a.  The examiner should provide an opinion concerning whether it  is at least as likely as not (i.e., at least 50 percent or greater probability) that any psychiatric disorder is etiologically related to an event, injury or diseased in service.  

b.  The examiner should provide an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that the Veteran's current psychiatric disorder was both pre-existing and not aggravated by service.  For any psychiatric disorder that existed prior to service, the examiner should specifically state whether it increased in severity during service.  If a psychiatric disorder increased in severity during service, the examiner should also provide an opinion as to whether any increase in severity during service was beyond the natural progress of the preexisting condition.  

c.  The examiner should comment on whether it is at least as likely as not (i.e., at least a 50 percent or greater probability) that the Veteran's service-connected fracture, ring finger right hand, has aggravated beyond the natural progression any currently diagnosed psychiatric disorder.

The examiner is requested to provide a rationale for any opinion expressed and is advised that if a conclusion cannot be reached without resort to speculation, he or she should so indicate in the examination report and discuss in detail why an opinion is not possible.

4.  Schedule the Veteran for an orthopedic examination of his low back by a board-certified orthopedic spine surgeon or orthopedist.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review.  Any tests deemed necessary by the examiner, if any, should be performed. 

As part of the examination, the clinician is requested to provide an opinion concerning whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that any current low back disability is etiologically related to an event, injury, or disease in service (see discussion above that summarizes the Veteran's reports as to what happened in service, as well as the February 1987 service record in which the Veteran reported neck pain due to pulling a line from a barge). The examiner also is requested to review and comment upon the May 2006 letter from a private chiropractor as part of providing the requested opinion.  

A fully supported rationale must be provided for all opinions expressed.  The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.

5.  Schedule the Veteran for an orthopedic examination of his neck by a board-certified orthopedic spine surgeon or orthopedist. The claims folder must be made available to the examiner for review. Any tests deemed necessary by the examiner, if any, should be performed. 

As part of the examination, the physician is requested to provide an opinion concerning whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that any current neck disability is etiologically related to an event, injury, or disease in service (see discussion above that summarizes the Veteran's reports as to what happened in service, as well as the February 1987 service treatment record in which the Veteran reported neck pain that was diagnosed as spasmodic torticollis).  

A fully supported rationale must be provided for all opinions expressed.  Any opinion which indicates that an opinion cannot be provided without resorting to speculation must itself be supported with a detailed explanation as to why this is so.  The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the service connection claims must be readjudicated.  If any of the claims remain denied, a Supplemental Statement of the Case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


